UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) January 6, 2014 SHOE CARNIVAL, INC. (Exact name of registrant as specified in its charter) Indiana 0-21360 35-1736614 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7500 East Columbia Street, Evansville, IN (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (812) 867-6471 Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. OnJanuary 6, 2014, the Company issued a press release announcing that its Board of Directors had extended the date ofexpiration ofits current $25 millionshare repurchase program from December 31, 2013 to December 31, 2014. A copy of this press release is attached hereto as Exhibit 99.1 and the information set forth therein is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits: The following item is filed as an exhibit to this Current Report on Form 8-K: Exhibit No. Exhibit 99.1 Press Release ofthe CompanydatedJanuary 6, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SHOE CARNIVAL, INC. Dated:January 6, 2014 By: /s/ W. Kerry Jackson W. Kerry Jackson Senior Executive Vice President Chief Operating and Financial Officer and Treasurer 3
